DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 & 6-13 in the reply filed on 12/14/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the first insulating adhesive film, the second insulating adhesive film” in lines 10-11. There is insufficient antecedent basis for said limitation in the claim.
	Claim 13 is rejected for being dependent of claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-235768 (hereafter JP ‘768).
Regarding claim 1, JP ’768 teaches a semiconductor device 1 (Fig. 29-33), comprising: 
a support 2 comprising a first electrode 4 (Fig. 29); 
a semiconductor chip 47 having a first surface (bottom surface) facing the support 2 and a second surface (top surface) facing away from the support 2, the semiconductor chip 47 including a second electrode 11 on the second surface (see Fig. 31); 
a first insulating film (insulating bonding material 10 or 47 and insulating material 49 & 50) having a first portion in contact with the first surface (bottom) and a second portion in contact with at least one side surface of the semiconductor chip (one of the ordinary skill would read insulating bonding material (10 or 57 and 49 & 50) as the first insulating film (see Fig. 29-31 and Fig. 41) and note insulating bonding material 10/57 in 
a wiring layer 51 connecting the first electrode 4 to the second electrode 11, the wiring layer 51 being on the support 2, the second surface (top) of the semiconductor chip 47, and a side surface of the second portion of the first insulating film 49 & 50 (see Fig. 29-31 and Fig. 41).
Regarding claim 2, JP ’768 teaches the semiconductor device according to claim 1, wherein the support 2 is a circuit board (e.g. Fig. 29-31).
Regarding claim 3, JP ’768 teaches the semiconductor device according to claim 1, further comprising a second insulating film (52 or 21) on the second surface (top) of the semiconductor chip (47 or 55), wherein the wiring layer (51 or 20) is in contact with the second insulating film 52/21 (see Fig. 31 & 41).
Regarding claim 4, JP ’768 teaches the semiconductor device according to claim 1, wherein first insulating film is continuous from the first portion to the second portion (note insulating bonding material and insulating material 49/50 abutting one another and being continuous, see Fig. 31; also see insulating material 57 & 15 being continuous and abutting one another in Fig. 41).
Regarding claim 6, JP ’768 teaches the semiconductor device according to claim 1, wherein the first insulating film contacts all side surfaces of the semiconductor chip (e.g. 49 & 50 in Fig. 29-31).
Regarding claim 7, JP ’768 teaches the semiconductor device according to claim 1, wherein the support includes a semiconductor element therein (e.g. Fig. 31).

Regarding claim 9, JP ’768 teaches the semiconductor device according to claim 8, wherein the first insulating film 10/57 is in direct contact with the support 2 (Fig. 31 and 41).
Regarding claim 10, JP ’768 teaches the semiconductor device according to claim 1, wherein the first insulating film 10/57 comprises an adhesive resin (JP’768 teaches wherein insulating bonding material 10 is adhesive resin, Fig. 10-11 and respective text).
Regarding claim 11, JP ’768 teaches the semiconductor device according to claim 1, wherein the wiring layer 51 is in direct contact with the semiconductor chip, the first insulating film, and the support (Fig. 31, also see Fig. 39).

Regarding claim 12, JP ’768 teaches a semiconductor device, comprising: 
a support 2 comprising a first electrode 4 (Fig. 29-31); 
a semiconductor chip 47 on the support 2, the semiconductor chip having a first surface (bottom) facing the support 2 and a second surface (top) facing away from the support 2, the semiconductor chip 47 including a second electrode 11 on the second surface (Fig. 29 & 31); 
a first insulator film (10 on bottom surface of chip 47, 49 & 50) in direct contact with the first surface and side surfaces of the semiconductor chip 47 (Fig. 31); 

a wiring layer 51 in direct contact with first electrode 4, the second electrode 11, the first insulating adhesive film, the second insulating adhesive film, and the support 2 (see Fig. 31).
Regarding claim 13, JP ’768 teaches the semiconductor device according to claim 12, wherein the second insulating film 10 covers the entire second surface of the semiconductor chip excepting for a part of the second surface on which the second electrode is disposed (note the insulating bonding film 10 on the top surface of chip 48 in Fig. 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894